Case 4:18-cv-13280-MFL-APP ECF No. 56, PageID.456 Filed 09/03/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSHUA ALGER,

      Plaintiff,                                     Case No. 18-cv-13280
                                                     Hon. Matthew F. Leitman
v.

ECF DENTIST, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) SUSTAINING OBJECTIONS (ECF NO. 38) TO REPORT AND
  RECOMMENDATION (ECF NO. 31), (2) DENYING DEFENDANT’S
    MOTION FOR SUMMARY JUDGMENT (ECF No. 21), AND (3)
     CONDITIONALLY APPOINTING PLAINTIFF COUNSEL

      Plaintiff Joshua Alger is an inmate in the custody of the Michigan Department

of Corrections (the “MDOC”). In this action, Alger alleges that Defendant Bobby

Echols, a dentist employed by the MDOC, was deliberately indifferent to his medical

needs in violation of the Eighth Amendment.1 (See Compl., ECF No. 1.) More

specifically, Alger contends that on April 22, 2015, three of his teeth broke when he

bit into a meatball that contained a metal clamp and that Echols wrongfully removed

his teeth instead of fixing them. (See id., PageID.5-7.)


1
  Alger’s Complaint contained additional claims against additional Defendants, but
the claim against Echols is the sole claim remaining in the action. The Court
previously dismissed Alger’s claims against most of the other originally-named
Defendants (see Order, ECF No. 5), and Echols is the only non-dismissed Defendant
who has been served with the Summons and Complaint.
                                          1
Case 4:18-cv-13280-MFL-APP ECF No. 56, PageID.457 Filed 09/03/21 Page 2 of 5




      On September 3, 2019, Echols filed a Motion for Summary Judgment. (See

Mot. for Summ. J., ECF No. 21.) Echols argues that Alger’s claim fails as a matter

of law because Alger failed to properly exhaust the administrative remedies

available to him, as required under the Prison Litigation Reform Act (the “PLRA”),

42 U.S.C. § 1997e(a). (See id., PageID.122-124.) In particular, Echols contends

that the Court should dismiss Alger’s claim because Alger failed to pursue the claim

through all three levels of the MDOC grievance process. (See id.) In response, Alger

argues that his failure to complete the grievance process does not bar his claim

because the grievance process was not truly an available remedy under the Supreme

Court’s decision in Ross v. Blake, 136 S.Ct. 1850 (2016). (See Alger Supp. Br., ECF

No. 54, PageID.357-359.) In Ross, the Supreme Court held that under the PLRA,

“[a] prisoner need not exhaust remedies if they are not ‘available.’” Ross, 136 S.Ct.

at 1855. The court then explained that a remedy is not available where: (1) “it

operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates”; (2) “some mechanism exists to provide

relief, but no ordinary prisoner can discern or navigate it”; or (3) “when prison

administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Id. at 1859-1860.

      On April 24, 2020, the assigned Magistrate Judge issued a Report and

Recommendation on Echols’ motion for summary judgment (the “R&R”). (See


                                         2
Case 4:18-cv-13280-MFL-APP ECF No. 56, PageID.458 Filed 09/03/21 Page 3 of 5




R&R, ECF No. 31.) The Magistrate Judge recommended that the Court grant

Echols’ motion for summary judgment be granted because Alger did not exhaust his

administrative remedies. (See id., PageID.214.)

        Alger has now filed objections to the R&R. (See Objections, ECF No. 38.)

He has also submitted several supplemental briefs at the direction of the Court. (See

Alger Supp. Brs., ECF Nos. 48, 54.) In his most recent filing, and in an affidavit

and exhibits that he attached to that filing, Alger insists that his failure to exhaust his

claims against Echols should be excused because the MDOC’s grievance process

was not an available remedy under Ross. (See Alger Supp. Br., Aff., and Exs., ECF

No. 54.) More specifically, Alger says that the grievance process operated as a “dead

end” and that his attempts to file grievances were “thwarted” by MDOC personnel.

(Id.)

        The Court has carefully reviewed Alger’s objections, affidavits, and exhibits

and concludes that he has raised factual questions about whether the remedies he

allegedly failed to exhaust were “available.” These questions are most appropriately

resolved by way of a bench trial. See, e.g., Lee v. Willey, 789 F.3d 673, 679 (6th Cir.

2015) (holding that “judges may resolve factual disputes relevant to the exhaustion

issue without the participation of a jury”) (quoting Small v. Camden Cnty., 728 F.3d

265, 271 (3d Cir. 2013)). The Court will therefore SUSTAIN Alger’s objections,




                                            3
Case 4:18-cv-13280-MFL-APP ECF No. 56, PageID.459 Filed 09/03/21 Page 4 of 5




DENY Echols’ Motion for Summary Judgment, and set this matter for a bench trial

on the issue of whether Alger failed to exhaust his administrative remedies.

      In addition, the Court will conditionally appoint Alger counsel for purposes

of the bench trial. This matter is therefore REFERRED to the Court’s pro bono

program for the appointment of counsel. The Court will also STAY this action for

a period of 90 days while the Court attempts to obtain pro bono counsel for Alger.

If pro bono counsel is not obtained within 90 days, the stay will be lifted, and Alger

will proceed to the bench trial pro se. If counsel is appointed, the Court will schedule

a status conference with counsel to discuss the bench trial and whether the parties

need to take any additional discovery before the bench trial.

      Accordingly, for the reasons stated above, IT IS HEREBY ORDERED that:

           Alger’s objections to the R&R (ECF No. 38) are SUSTAINED;

           Echols’ Motion for Summary Judgment (ECF No. 21) is DENIED;

           This matter is REFERRED to the Court’s pro bono program; and

           This matter is STAYED for a period of 90 days so that the Court may

             attempt to obtain pro bono counsel for Alger.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 3, 2021

                                           4
Case 4:18-cv-13280-MFL-APP ECF No. 56, PageID.460 Filed 09/03/21 Page 5 of 5




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 3, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        5
